Citation Nr: 1726875	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-24 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's countable income is excessive for the purpose of receiving special monthly pension on the basis of the need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1943 to September 1967. 
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 determination issued by the Pension Management Center (PMC) at the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota that granted the Veteran's claim of entitlement to special monthly pension based on the need for aid and attendance, but determined that the Veteran's countable income for VA pension purposes exceeded the maximum annual disability pension limit set by law.

This case was previously before the Board in July 2015 at which time it was remanded for additional development.  Significantly, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the July 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Even considering deductions for unreimbursed medical expenses, the Veteran's countable income has exceeded the maximum annual pension rates (MAPRs) for 2012 through 2016 based on a combination of his Social Security income as well as Military Retirement Pay.


CONCLUSION OF LAW

The Veteran's annual countable income is currently excessive for purposes of receipt of VA special monthly pension on the basis of the need for aid and attendance of another person.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Significantly, as will be explained, the Veteran's yearly income exceeds the MAPR, precluding his receipt of pension benefits.  Thus, at least presently, there is no legal entitlement to this benefit.  VA has, to the extent possible, obtained the financial information needed to determine whether the Veteran's yearly countable income exceeds the MAPR.  Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that he is entitled to special monthly pension on the basis of the need for aid and attendance of another person.  Special monthly pension is a benefit available to a veteran if: the veteran meets certain service requirements, i.e., served 90 days or more with wartime service, is permanently and totally disabled, provided that his condition was not the result of the veteran's willful misconduct, or the veteran is a patient in a nursing home receiving skilled nursing, or the veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's MAPR, may reduce a Veteran's countable income.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262. 

Payments of any kind and from any source are counted in a Veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.  Income received from the Social Security Administration  (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is, therefore, included as countable income.

The maximum annual pension rate is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations. 

The Veteran submitted a claim for special monthly pension on the basis of the need for aid and attendance of another person in November 2012.  In a January 2013 VA Form 21-257, Income-Net Worth and Employment Statement the Veteran reported the following monthly income for himself as well as his spouse:  


Monthly Civil Service Retirement
Monthly Social Security
Monthly Military Retirement
Monthly Other Sources
The Veteran
$594
$683
$570.89
$534
Spouse
$0.00
$320
$0.00
$0.00

Using the above information as well as data from the Social Security Administration from 2012 through 2016, the RO has calculated the following annual income amounts for the Veteran and his wife. 


Annual Civil Service Retirement
Annual Social Security
Annual Military Retirement
Annual Other Sources
The Veteran
$7,128.00
$9,178.00 - $9,504.00
$13,644.00
$0.00
Spouse
$0.00
$5,122.00 (died in March 2013)
$0.00
$0.00

Notably, the Veteran's spouse passed away in March 2013.  In May 2015, the Veteran submitted evidence showing that he had an unreimbursed medical expense of $4,800 annually for in-home care beginning February 2013.  In December 2016, the Veteran submitted evidence of unreimbursed medical expenses of $3,414 in 2012, $6,947 in 2013, $6,880 in 2014, $6,441 in 2015, and $6,391 in 2016 (these amounts include the $4,800 paid annually for in-home care beginning February 2013). 

For 2012, the Veteran would be eligible for improved pension at the aid and attendance rate if his countable income (with one dependent) is less than $24,652.  Effective December 2013, the MAPR of improved pension at the aid and attendance rate for a Veteran with one dependent was raised to $25,022 and $21,107 with no dependents.  Effective December 2014, the MAPR of improved pension at the aid and attendance rate for a Veteran with no dependents was raised to $21,466.  Effective December 2016, the MAPR of improved pension at the aid and attendance rate for a Veteran with no dependents was raised to $21,531.  See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B;http://www.benefits.va.gov/pension/current_rates_Veteran_pen.asp). 

In this case, the RO has denied the Veteran's claim on the basis that his income exceeds the limit allowable for entitlement to a nonservice-connected pension.  As above, the record shows that the Veteran's annual income was at least $29,950 and that, prior to her death in March 2013, his wife's annual income was $5,122. 

With regard to 2012, while the Veteran has reported unreimbursed medical expenses totaling $3,414 in 2012 (minus the standard 5 percent deduction of $170 to reduce his countable income), the Veteran's income for VA pension purposes was $31,828, exceeding the 2012 maximum annual disability pension limit of $24,652 for a Veteran with one dependent.  

With regard to 2013, while the Veteran has reported unreimbursed medical expenses totaling $6,947 in 2013 (minus the standard 5 percent deduction of $632 to reduce his countable income), the Veteran's income for VA pension purposes was $23,779, exceeding the 2013 maximum annual disability pension limit of $21,107 for a Veteran with no dependents.  

With regard to 2014, while the Veteran has reported unreimbursed medical expenses totaling $6,880 in 2014 (minus the standard 5 percent deduction of $643 to reduce his countable income), the Veteran's income for VA pension purposes was $25,376, exceeding the 2014 maximum annual disability pension limit of $21,466 for a Veteran with no dependents.  

With regard to 2015, while the Veteran has reported unreimbursed medical expenses totaling $6,391 in 2015 (minus the standard 5 percent deduction of $643 to reduce his countable income), the Veteran's income for VA pension purposes was $25,666, exceeding the 2015 maximum annual disability pension limit of $21,466 for a Veteran with no dependents.  

With regard to 2016, while the Veteran has reported unreimbursed medical expenses totaling $6,391 in 2015 (minus the standard 5 percent deduction of $645 to reduce his countable income), the Veteran's income for VA pension purposes was $25,694, exceeding the 2016 maximum annual disability pension limit of $21,531 for a Veteran with no dependents.  

Consequently, the Board finds that the Veteran's annual income for 2012 through 2016 based on a combination of his Social Security income as well as Military Retirement Pay has clearly exceeded the income limit established by the MAPR for the annualization periods of 2012 through 2016, even considering his unreimbursed medical expenses.   

Since the Veteran's November 2012 claim for benefits, the Veteran has self-reported an income in excess of the MAPR (in fact, he has reported an income in excess of the present MAPR).  Affording him the benefit of the doubt, and using his self-reported income, which is lower than the income reported by the Social Security Administration, and even subtracting any possible Social Security Part B premiums, which are in excess of the minimum 5 percent deduction so as to minimize his annual income, he would still have an income in excess of the MAPR since 2012.  The Veteran has not provided any information indicating that his income has changed since January 2013.  Neither has he provided any evidence of additional expenses which would further reduce his countable income for pension purposes.

The Veteran is, therefore, ineligible for receiving special monthly pension on the basis of the need for aid and attendance of another person due to excessive income.  Pursuant to the governing legal authority, he does not meet the basic income eligibility requirement to establish entitlement to payment of nonservice-connected pension. 

Although an appellant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, as the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on appeal must, therefore, be denied. However, the Veteran is advised that, should his income decrease or if the amount that he pays out in the form of unreimbursed medical expenses increases, he may reapply for nonservice-connected pension benefits.


ORDER

The Veteran's countable income is excessive for the purpose of receiving special monthly pension on the basis of the need for aid and attendance of another person.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


